GRIFFIN, J.
Thomas West appeals his convictions for the crimes of DUI manslaughter and driving while license suspended. He contends that the lower court erred in. denying his motion for judgment of acquittal because the State failed to offer evidence inconsistent with his reasonable hypothesis of innocence, specifically that his girlfriend, who died in the crash, was driving or that some unknown third person was the driver. The State plainly met its burden to introduce competent evidence inconsistent with the defendant’s hypothesis. State v. Law, 559 So.2d 187, 189 *415(Fla.1989). Once the State meets this burden, it is the jury’s province to weigh the evidence. We agree with the State that the testimony of their expert, Dr. Berk-land, alone satisfies the State’s burden. We find no error and affirm.
AFFIRMED.
ANTOON, C.J. and HARRIS, J., concur.